Case 2:20-cv-00303-RBS-RJK Document 24 Filed 01/22/21 Page 1 of 11 PagelD# 148

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division
ELIZABETH W. MANN,
Plaintiff,
Vv. CIVIL NO. 2:20cv303

CITY OF VIRGINIA BEACH, et al.,

Defendants.

MEMORANDUM DISMISSAL ORDER

This matter comes before the court on Defendants City of
Virginia Beach (“City”), Gailyn Thomas, and Wendy Swallow’s Motion
to Dismiss the Complaint and accompanying Memorandum in Support
(“Motion”), filed on July 15, 2020.1 ECF Nos. 7-8. On July 29,
2020, the Plaintiff, Elizabeth W. Mann, filed a Memorandum in
Opposition. ECF No. 9.

On August 10, 2020, this matter was referred to United States
Magistrate Judge Robert J. Krask pursuant to the provisions of
28 U.S.C. § 636(b) (1) (B) and Federal Rule of Civil Procedure
72(b), to conduct necessary hearings and to submit to the
undersigned district judge proposed findings and recommendations

for the disposition of the Motion to Dismiss. ECF No. 15.

 

1 David L. Hansen was also named as a defendant in the
Complaint. ECF No. 1. Pursuant to Fed. R. Civ. P. 41(a) (1), he was
dismissed as a defendant by an order dated September 23, 2020. ECF
No. 19.
Case 2:20-cv-00303-RBS-RJK Document 24 Filed 01/22/21 Page 2 of 11 PagelD# 149

The Magistrate Judge filed the Report and Recommendation
(“R&R”), on September 30, 2020. ECF No. 20. The R&R recommends
granting the Motion to Dismiss in its entirety, such that Counts
Four and Five are dismissed with prejudice and Counts One, Two,
and Three are dismissed without prejudice. Id. By copy of the R&R,
the parties were advised of their right to file written objections
to the findings and recommendations made by the Magistrate Judge.
Id. at 24-25. The Plaintiff filed one (1) objection to the R&R on
October 7, 2020. ECF No. 21. The Defendants filed two (2)
objections on October 14, 2020. ECF No. 22. The Defendants also
filed a response to the Plaintiff's objection on October 21, 2020.
ECF No. 23.

I. LEGAL STANDARDS

A complaint must be dismissed when a plaintiff's allegations
fail to state a claim upon which relief can be granted. Fed. R.
Civ. P. 12(b) (6). “To survive a motion to dismiss, a complaint
must contain sufficient factual matter, accepted as true, to ‘state
a claim to relief that is plausible on its face.’” Ashcroft v.
Igbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility means that
a “plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The
2
Case 2:20-cv-00303-RBS-RJK Document 24 Filed 01/22/21 Page 3 of 11 PagelD# 150

court accepts facts alleged in the complaint as true and views
those facts in the light most favorable to the plaintiff.

Venkatraman v. REI Sys., Inc., 417 F.3d 418, 420 (4th Cir. 2005).

 

The court, having reviewed the record in its entirety, makes
a de novo determination of those portions of the R&R to which the
parties have specifically objected. Fed. R. Civ. P. 72(b). For
unchallenged portions, the court “must ‘only satisfy itself that
there is no clear error on the face of the record in order to
accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins.
Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72
Advisory Committee's Note). The court may accept, reject, or
modify, in whole or in part, the recommendation of the Magistrate
Judge, or recommit the matter to him with instructions. 28 U.S.C.
§ 636(b) (1).

II. FACTUAL BACKGROUND?

The Plaintiff was an employee of the City from 2006 until
June 14, 2019. Compl. { 10. Defendants Thomas and Swallow
supervised the Plaintiff. Id. 44 11-12.

On May 31, 2019, a gunman entered the Virginia Beach Municipal

 

2 In resolving this matter, the court accepts as true the
following allegations in the Complaint. See Wikimedia Found. v.
Nat'l Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017). Additionally,
the court considers attachments to the complaint. See Fed. R. Civ.
P. 10(c); Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 166
(4th Cir. 2016).

 

 

3
Case 2:20-cv-00303-RBS-RJK Document 24 Filed 01/22/21 Page 4 of 11 PagelD# 151

Complex and shot and killed or injured several employees of the
City. Id. 7 15. On June 3, 2019, Swallow called a staff meeting to
discuss the shooting. Id. 7 16. During that meeting, the Plaintiff
“stated that she believed that the shootings could have been
prevented by Virginia Beach and management” and that “she did not
believe that management, including Swallow, sincerely cared about
their employees, [and] that they had routinely abused, pushed and
bullied the employees in the workplace.” Id. 974 18-19. She told
Swallow something to the effect of, “you are the type of supervisor
that would cause someone to shoot people.” ECF No. 1-2 at l.
Swallow became angry and asked the Plaintiff to leave the meeting,
which the Plaintiff did. Compl. @ 20.

On June 5, 2019, the Plaintiff sent an email to the City
Manager, members of the City Council, and several media outlets,
“wherein she complained about workplace abuse, bullying and
harassment of herself and other employees.” Id. 7 21; see ECF No.
1-1. In the email, the Plaintiff identified eight individuals who
she says harassed and bullied her and failed to adequately perform
their duties as City employees. ECF No. 1-1. At the end of the
email, she states: “I personally believe the shooter was pushed
until he snapped.” Id. at 3. She referenced the “supervisors who
probably bullied the shooter” and expressed her opinion that “the

blood of all those innocent victims, lie on the hands of all those

4
Case 2:20-cv-00303-RBS-RJK Document 24 Filed 01/22/21 Page 5 of 11 PagelD# 152

who ignored, condoned, participated, or encouraged the bullying.”
Id.

On June 14, 2019, the City terminated the Plaintiff's
employment. Compl. {4 26, 28. In a written letter, the City
informed the Plaintiff that she had violated the City’s violence
prevention policy by her remarks at the June 3, 2019, meeting and

in the June 5, 2019, email.

III. OBJECTIONS

A. Plaintiffs’ Objection

The Plaintiff objects that the R&R incorrectly concluded that
her statements at the June 3, 2019, meeting and in her June 5,
2019, email “did not involve a matter of public concern.” ECF No.
21 at 3. She asserts that her statements were not, as the RéR
states, “personal grievances,” but were instead comments made in
her capacity as a private citizen regarding “the City’s failure to
prevent the shooting.” ECF No. 1 at 6.

“Speech involves a matter of public concern when it involves
an issue of social, political, or other interest toa community.”
Carey v. Throwe, 957 F.3d 468, 475 (4th Cir. 2020) (quotation marks
omitted), cert. denied --- S.Ct. ---, 2021 WL 78108
(Jan. 11, 2021). “[P]urely personal topic{s],” such as “personal
grievances, complaints about conditions of employment, or

expressions about other matters of personal interest do not

5
* Case 2:20-cv-00303-RBS-RJK Document 24 Filed 01/22/21 Page 6 of 11 PagelD# 153

constitute speech about matters of public concern.” Carey,
957 F.3d at 475 (internal quotation marks omitted). The court looks
to the “content, context, and form of the speech at issue in light
of the entire record.” Urofsky v. Gilmore, 216 F.3d 401, 406
(4th Cir. 2000) (en banc).

The court finds no error of fact or law in the R&R on this
issue. The Plaintiff frames her statements as “her opinions on the
policies and conduct of Virginia Beach with respect to workplace
safety, gun violence, and violence prevention.” Compl. {1 48.
However, the content, context, and form of her statement belies
that conclusory assertion. Viewing the record as a whole, the
Plaintiff was not speaking out on matters of public concern, such
as gun violence, but was instead airing the sort of individualized
grievances regarding workplace relationships that are internal
matters not governed by the First Amendment. See Carey, 957 F.3d
at 475; Brooks v. Arthur, 685 F.3d 367, 371-72 (4th Cir. 2012)
(“[MJany ordinary disputes in the public workplace should be
settled or resolved without calling the heavy artillery of the
Constitution into play.”). Indeed, the Plaintiff’s statements are
“replete with I’s and me’s,” which suggests that she was speaking
on matters of personal, not public, concern. See Brooks, 685 F.3d

at 372.
" Case 2:20-cv-00303-RBS-RJK Document 24 Filed 01/22/21 Page 7 of 11 PagelD# 154

The Plaintiff correctly points out that she did say some
things that touch on the possibility that the shooter was motivated
by the sort of harassment and bullying that she experienced.
ECF Nos. 1-1 at 3, 1-2 at 1. The Plaintiff argues that those
comments show that she was speaking on matters of public concern,
including workplace safety and gun violence. ECF No. 21 at 3-8.
The Plaintiff, however, implicitly acknowledged that she did not
know whether the shooter experienced bullying. In her email, she
said only that certain supervisors “probably bullied the shooter”
and that she “believe[s] the shooter was pushed until he snapped.”
ECF No. 1-1 at 3 (emphases added). The Plaintiff’s lengthy and
specific complaints about the harassment and bullying she
experienced from her supervisors are therefore too attenuated from
her brief and speculative allegations that those matters are in
some way related to issues such as workplace safety or gun
violence. Cf. Brooks, 685 F.3d at 372-73 (concluding that the
Plaintiff was not speaking on a matter of public concern when he
complained about racial discrimination because “[t]he gravamen of
this matter . . . {is] a series of personal

differences”);  Supinger v. Virginia, 259 F. Supp. 3d 419, 444

 

(W.D. Va. 2017) (“[T]he ‘safety’ concerns in which Plaintiff
attempts to cloak his personal issues with Dawson also only relate

to the happenings within his own workplace environment, which does

7
Case 2:20-cv-00303-RBS-RJK Document 24 Filed 01/22/21 Page 8 of 11 PagelD# 155

not concern the general public.”). Thus, “the subject matter of
[the Plaintiff's] statements [are] only marginally related to
issues of public concern,” such as workplace safety, and “the fact
that [they] were made because of a grudge or other private
interest” suggests that those statements do “not substantially
involve a matter of public concern.” Desrochers v. City of San
Bernardino, 572 F.3d 703, 710 (9th Cir. 2009).

Rather, viewed in context, the Plaintiff’s isolated comments
about the shooter serve only to buttress her true message -- that
she has experienced bullying from her supervisors and that, in her
opinion, some of those people do not perform their jobs well. This
case is therefore similar to Brooks, 685 F.3d at 372-373. In that
case, the plaintiff made a complaint to his employer’s Equal
Employment Opportunity (“EEO”) office, wherein he stated
allegations about “conditions of employment rather than broad
matters of policy meriting the protection of the First Amendment.”
Id. at 372. In the EEO complaint, the Plaintiff “asked rhetorically
whether the affronts of which he complained resulted ‘because I am

black.’” Id. The Fourth Circuit reasoned that although
“discriminatory institutional policies or practices can
undoubtedly be a matter of public concern,” “[t]he gravamen of
this matter . . . remains a serious of personal differences.” Id.

at 372-73. Similarly, the Plaintiff here has attempted to connect
8
Case 2:20-cv-00303-RBS-RJK Document 24 Filed 01/22/21 Page 9 of 11 PagelD# 156

her personal grievances against certain City employees to matters
of public concern, namely gun violence and workplace safety.
However, any link between the Plaintiff's complaints and such
issues is tenuous and speculative, and the Plaintiff’s complaints
involve primarily personal matters that are not of public concern.
See id.

For the foregoing reasons, the court OVERRULES~ the
Plaintiff’s objection to the R&R.

B. Defendant’s Objections

The Defendants first object to the R&R’s conclusion that the
Plaintiff’s statements did not constitute “true threats.”
ECF No. 22 at 2-3; see ECF No. 20 at 8-11. The Defendants argue
that the Plaintiff’s statements were true threats and, therefore,
are not entitled to First Amendment protection. ECF No. 22 at 2-3.
This objection is MOOT, because it only applies if the court does
not dismiss Counts Four and Five on the ground that the Plaintiff’s
statements were not on matters of public concern. See supra Section
III.A.

Second, the Defendants object to the R&R’s recommendation
that Count One be dismissed without prejudice. ECF No. 22 at 3-4.
The Defendants assert that the dismissal should be with prejudice
because the Plaintiff did not state in the Complaint that she

exhausted her administrative remedies, as required by Va. Code

9
Case 2:20-cv-00303-RBS-RJK Document 24 Filed 01/22/21 Page 10 of 11 PagelD# 157

Ann. § 40.1-51.2:1. The court will dismiss Count One without
prejudice because it is not clear at this juncture whether the
Plaintiff in fact failed to avail herself of the administrative
remedy process afforded by state law, or whether she simply failed
to allege such in her Complaint. See ECF No. 9 at 14. Rather than
grant leave to amend to add an allegation of exhaustion, the court
will dismiss all of the state law claims without prejudice because
the court “decline[s] to exercise supplemental jurisdiction now
that it has dismissed all claims over which it has original
jurisdiction.” Johansson v. Prince George’s Cnty. Pub. Schs., No.
CBD-13-2171, 2014 WL 7014430, at *2 (D. Md. Dec. 10, 2014).
Accordingly, the court OVERRULES the Defendants’ objection
regarding Count One.

IV. CONCLUSION

For the reasons stated herein, and having reviewed the record
in its entirety and the Objections to the R&R, and having made
de novo determinations with respect thereto, the court hereby
OVERRULES the Plaintiff’s Objection to the R&R. Further, the
Defendants’ first Objection is MOOT, and the court OVERRULES the
Defendants’ second Objection. The court ADOPTS AND APPROVES IN
FULL the findings and recommendations set forth in the Magistrate
Judge’s thorough and well-reasoned R&R, ECF No. 20, filed on

September 30, 2020. Accordingly, the court GRANTS the Defendant’s

10
Case 2:20-cv-00303-RBS-RJK Document 24 Filed 01/22/21 Page 11 of 11 PagelD# 158

Motion to Dismiss, ECF No. 7. Counts Four and Five are DISMISSED
WITH PREJUDICE, and Counts One, Two, and Three are DISMISSED
WITHOUT PREJUDICE.

The Clerk is DIRECTED to send a copy of this Memorandum

Dismissal Order to counsel for the parties.

 

IT IS SO ORDERED.
Rebecca Beach Smith

Senior United States District Judge CBR

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

January ON 2021

11
